        Case 4:19-cv-00234-RH-GRJ Document 63 Filed 06/15/21 Page 1 of 19




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

WILBERT R. HURST,

        Plaintiff,

v.                                               CASE NO. 4:19-cv-234-RH-GRJ

KEEFE COMMISSARY NETWORK, LLC,

     Defendant.
__________________________________/

                       REPORT AND RECOMMENDATION

        Pending before the Court is Defendant Keefe Commissary Network’s

(“KCN”) Amended Motion to Dismiss, ECF No. 56.1 Plaintiff, who is

proceeding pro se, has failed to file any response to KCN’s Amended

Motion to Dismiss notwithstanding the requirement that he do so, N.D. Fla.

Loc. R. 7.1(E), and an extended deadline since the motion was filed and

served on December 30, 2020, see ECF No. 61 (order dated March 15,

2021, directing the Clerk to renew service of the Amended Motion to

Dismiss on Plaintiff and permitting him to file any response by April 5,

2021). This typically warrants granting the instant motion by default. N.D.

Fla. Loc. R. 7.1(H).



1   KCN’s initial Motion to Dismiss, ECF No. 51, is due to be TERMINATED as moot.
      Case 4:19-cv-00234-RH-GRJ Document 63 Filed 06/15/21 Page 2 of 19




      The motion, nevertheless, is ripe for consideration. As explained

below, KCN raises a compelling argument for the transfer of Plaintiff’s

claims because they were filed in the wrong forum. Therefore, it is

respectfully RECOMMENDED that KCN’s Amended Motion to Dismiss

should be GRANTED to the extent this case should be TRANSFERRED to

the Eastern Division of the Eastern District of Missouri.

                                 I. BACKGROUND

      Plaintiff is an inmate in the custody of the Florida Department of

Corrections (“DOC”), serving a prison sentence of life without parole since

2004 for convictions in Lake County. 2 DOC contracted with Defendant

KCN (a commissary vendor doing business as “Access Corrections”) “in or

about 2014” for KCN to manage the Department’s Digital Music Player

Program. ECF No. 40 at 5.

      As Plaintiff explains, the purpose of the Digital Music Player Program

“was to provide a secure method by which [DOC] prisoners could browse,

select, purchase[,] and download digital content to specialized digital

mediate (MP3/MP4) players made explicitly for use by inmates in a



2 The Court may take judicial notice of facts available in the public record without
converting a motion to dismiss into a motion for summary judgment. Tellabs, Inc. v. Makor
Issues & Rights, Ltd., 551 U.S. 308, 322 (2007); Halmos v. Bomardier Aerospace Corp.,
404 F. App’x 376, 377 (11th Cir. 2010).

                                           2
     Case 4:19-cv-00234-RH-GRJ Document 63 Filed 06/15/21 Page 3 of 19




correctional setting.” Id. Inmates could purchase digital media players,

various accessories, and digital media files using funds from their inmate

accounts. Id. at 6. Inmates purchased music files using blocks of “media

credits,” which cost at least $8.50 each, by connecting their digital media

player to a kiosk at each DOC institution. Id. Inmates participating in the

Digital Music Player Program maintained a limitless cloud-based library for

purchased media files and could transfer files from the cloud to the digital

media player using the kiosks. Id. And, as a security measure, inmates

were required to connect their digital music player to a kiosk every 30 (or

later 90) days to prevent the device from locking. Id.

      DOC and KCN promoted the Digital Music Player Program by

publishing and posting numerous advertisements at various DOC

institutions and in specific locations, such as the visitation area for family

members, canteen windows, and housing areas. Id. One such

advertisement included the representation that “[o]nce music is purchased

you’ll always own it!” Id. at 7. Moreover, the user guide for the digital

media players advised inmates that they will not have to pay for a song

more than once. Id.

      Plaintiff says that between March 26, 2014, and July 5, 2017—based

on the representations of DOC and KCN about the Digital Music Player


                                        3
     Case 4:19-cv-00234-RH-GRJ Document 63 Filed 06/15/21 Page 4 of 19




Program—he spent $2,311.01 on a digital media player, an armband,

screen protectors, and media credits. Id. at 5–7. Plaintiff, however, was

not alone in this decision. He contends the Digital Music Player Program

was a financial success for DOC and KCN, namely that DOC realized

about $1.4 million in sales commissions. Id. at 7.

      In April 2017, however, DOC terminated its contract with KCN in favor

of a new venture with a competing vendor, JPay, Inc. Id. at 8. The

Multimedia Tablet Program provided a similar sales structure to the Digital

Music Player Program, but DOC directed inmates who participated in the

Digital Music Player Program to surrender their digital media players and

advised them they would lose access to their purchased digital media files.

Id. In January 2018, DOC prevented inmates from accessing their cloud-

based libraries. Id.

      Inmates were left with a few options to retain the property they

purchased in the Digital Music Player Program. Id. An inmate could mail

his or her digital media player to KCN to have the security timer removed,

and KCN would mail the unlocked media player to someone outside the

prison for a fee of $24.95. Id. Or an inmate could pay KCN a fee of $24.95

to have the digital media files transfer to a CD and mailed to a non-prison

address. Id. Either way, DOC required prisoners to surrender their digital


                                      4
     Case 4:19-cv-00234-RH-GRJ Document 63 Filed 06/15/21 Page 5 of 19




media players when they purchased a new tablet under the Multimedia

Tablet Program or by January 23, 2019. Id.

      The gravamen of Plaintiff’s Second Amended Complaint is his

contention that DOC and KCN have deprived him of “the use and

enjoyment of all his lawfully purchased songs.” Id. at 10. Plaintiff raises a

constitutional claim against KCN under the Fifth Amendment’s Takings

Clause and 42 U.S.C. § 1983, as well as state-law claims for fraudulent

misrepresentation and violation of the Florida Deceptive and Unfair Trade

Practices Act (“FDUTPA”), Fla. Stat. § 501.204(1). Id. at 10–13. As to

relief, Plaintiff seeks a declaration that KCN violated the Takings Clause,

an injunction against KCN from “implementing deceptive policies in the

future,” and compensatory and punitive damages. Id. at 14.

      Plaintiff also raised claims against DOC Secretary Mark Inch, id. at

10–13, but the district court recently dismissed them, ECF No. 62. The

district court held that Plaintiff’s claims against Secretary Inch were

precluded because Mr. Hurst was a member of a certified class action

against the Secretary, see Demler v. Inch, No. 4:19-cv-94 (N.D. Fla.), and,

as such, is bound by a judgment in that case. Id. at 2–3. The settlement

injunction entered in Demler, pursuant to Federal Rule of Civil Procedure

23(b)(2), afforded Plaintiff and other class members credits to purchase a


                                       5
     Case 4:19-cv-00234-RH-GRJ Document 63 Filed 06/15/21 Page 6 of 19




multimedia tablet and media credits. The district court emphasized that

Plaintiff was “not entitled to an injunction requiring the Department to

provide more” than what the other Demler class members received and

that “he is not entitled to an award of damages against the Department or

the Secretary[.]” Id. at 3.

                                II. DISCUSSION

      KCN advances numerous grounds for the dismissal of the remainder

of Plaintiff’s claims concerning the Digital Music Player Program, but, upon

consideration, the Court need only address two. Although Plaintiff’s claims

against KCN are not barred by res judicata, this case is due to be

transferred to another federal court based on a valid and enforceable

forum-selection clause entered by the parties.

      A.    Claim Preclusion

      KCN argues that Plaintiff’s claims against it are precluded by the

resolution of the Demler class action and the Demler Settlement

Agreement. ECF No. 56 at 6–12. KCN points to numerous cases that it

says stand for the principle that a member of a certified class may not bring

an individual suit to raise identical claims. Id. at 8–10 (citing United States

v. Nodler, 749 F.2d 1128, 1131 (5th Cir. 1984); Goff v. Menke, 672 F.2d

702, 704–06 (8th Cir. 1982)).


                                       6
      Case 4:19-cv-00234-RH-GRJ Document 63 Filed 06/15/21 Page 7 of 19




      “The doctrine of res judicata, or claim preclusion, bars the filing of

claims which were raised or could have been raised in an earlier

proceeding.” Citibank, N.A. v. Data Lease Fin. Corp., 904 F.2d 1498, 1501

(11th Cir. 1990). 3 There are four elements to establish claim preclusion:

“(1) there must be a final judgment on the merits[;] (2) the decision must be

rendered by a court of competent jurisdiction[;] (3) the parties, or those in

privity with them, must be identical in both suits; and (4) the same cause of

action must be involved both cases.” Id.

      The first and second elements are easily satisfied. The Court’s “Final

Approval Order” in Demler was a final judgment on the merits because it

dismissed the claims in that action with prejudice, ECF No. 998 at 5.

Citibank, 904 F.2d at 1501. And there is no dispute that this Court had

subject-matter jurisdiction over the claims in issue in Demler or personal

jurisdiction over Secretary Inch.

      As to the third element, it is obvious that the parties in this case and

the Demler class action are not identical. KCN was not a defendant in

Demler but it now attempts to invoke the preclusive effect of that final


3 “Although res judicata is not a defense under Rule 12(b), and generally should be raised
as an affirmative defense under Rule 8(c), … it may be raised in a Rule 12(b)(6) motion
where the existence of the defense can be determined from the face of the complaint.”
Solis v. Glob. Acceptance Credit Co., L.P., 601 F. App’x 767, 771 (11th Cir. 2015). Here,
the district court may properly consider its own records in deciding Defendant’s motion to
dismiss. Id.
                                            7
     Case 4:19-cv-00234-RH-GRJ Document 63 Filed 06/15/21 Page 8 of 19




judgment. Therefore, KCN must demonstrate that it was in privity with

Secretary Inch (or, as a practical matter, the DOC).

      The Supreme Court has noted that the term “privity” eludes any

precise definition. Taylor v. Sturgell, 553 U.S. 880, 894 n. 8 (2008). It is, at

least, “a substantive legal relationship[] justifying preclusion” or, more

broadly, “a way to express the conclusion that nonparty preclusion is

appropriate on any ground.” Id. The Eleventh Circuit has held that privity

may exist in an employer-employee or principal-agent relationship where

the “party seeking [the benefit of claim preclusion] is related by vicarious

liability or respondeat superior to a defendant in a prior lawsuit.” Citibank,

904 F.2d at 1502–03.

      Other circuits have observed that the existence of a contractual

relationship between two persons or entities can establish privity to support

claim preclusion. See Nationwide Mut. Fire Ins. Co. v. George V. Hamilton,

Inc., 571 F.3d 299, 310–11 (3d Cir. 2009) (“Privity has traditionally been

understood as referring to the existence of a substantive legal relationship,

such as by contract, from which it was deemed appropriate to bind one of

the contracting parties to the results of the other party’s participation in

litigation.”); Pelt v. Utah, 539 F.3d 1271, 1290 (10th Cir. 2008) (examining




                                        8
      Case 4:19-cv-00234-RH-GRJ Document 63 Filed 06/15/21 Page 9 of 19




whether the defendant alleged “a fiduciary, contractual[,] or property

relationship between current and prior litigants”).

       Although Plaintiff’s Second Amended Complaint acknowledges the

existence of a contract between DOC and KCN concerning the

administration of the Digital Music Player Program, ECF No. 40 at 5, and

there is some persuasive authority that such a contract would support a

finding of privity, see, e.g., Glenn v. Mataloni, No. 1:20-cv-69, 2020 WL

7027597, at *12 (M.D. Pa. Nov. 30, 2020); Kinard v. Centurion of Fla.,

LLC, No. 3:19-cv-490-J-34-JRK, 2020 WL 3542650, at *12 (M.D. Fla. June

30, 2020); McCarroll v. U.S. Fed. Bureau of Prisons, No. 3:11-cv-934

(VLB), 2012 WL 3940346, at *9 (D. Conn. Sept. 10, 2012), KCN fails

entirely to address this essential element of claim preclusion. Therefore,

the Court is not inclined to make the argument on KCN’s behalf. N.L.R.B.

v. McClain of Ga., Inc., 138 F.3d 1418, 1422 (11th Cir. 1998).4

       In any event, KCN’s argument for claim preclusion fails on the fourth

element—an identity of claims. Typically, “suits involve the same claim (or



4  See also Pelfresne v. Vill. of Williams Bay, 917 F.2d 1017, 1023 (7th Cir. 1990) (“A
litigant who fails to press a point by supporting it with pertinent authority, or by showing
why it is sound despite a lack of supporting authority or in the face of contrary authority,
forfeits the point.”); Carducci v. Regan, 714 F.2d 171, 177 (D.C. Cir. 1983) (“The premise
of our adversarial system is that … courts do not sit as self-directed boards of legal inquiry
and research, but essentially as arbiters of legal questions presented and argued by the
parties before them.”).
                                              9
     Case 4:19-cv-00234-RH-GRJ Document 63 Filed 06/15/21 Page 10 of 19




‘cause of action’) when they arise from the same transaction or involve a

common nucleus of operative facts.” Lucky Brand Dungarees, Inc. v.

Marcel Fashions Grp., Inc., 140 S. Ct. 1589, 1595 (2020) (cleaned up); see

also Adams v. S. Farm Bureau Life Ins. Co., 493 F.3d 1276, 1289 (11th Cir.

2007) (“Claim preclusion applies not only to the precise legal theory

presented in the previous litigation, but to all legal theories and claims

arising out of the same operative nucleus of fact.”).

      This test does not apply, however, where a plaintiff seeks an award of

individual damages even if he or she was a representative or member of a

certified injunction class action under Rule 23(b)(2).5 According to the

Eleventh Circuit, “[i]t is clear that a prisoner’s claim for monetary damages

or other particularized relief is not barred if the class representative sought

only declaratory and injunctive relief, even if the prisoner is a member of

the pending class actions.” Fortner v. Thomas, 983 F.2d 1024, 1031 (11th

Cir. 1993). Indeed, this is the prevailing view of federal courts. See Hoffer

v. Jones, No. 4:17-cv-214-MW-CAS, 2018 WL 11303801, at *1 n.1 (N.D.

Fla. Apr. 13, 2018) (citing Fortner in support of the representation to one

potential injunctive class member that “nothing that happens in this case


5See AA Suncoast Chiropractic Clinic, P.A. v. Progressive Am. Ins. Co., 938 F.3d 1170,
1174 (11th Cir. 2019) (discussing the difference between injunction classes under Rule
23(b)(2) and damages classes under Rule 23(b)(3)).
                                         10
    Case 4:19-cv-00234-RH-GRJ Document 63 Filed 06/15/21 Page 11 of 19




will preclude [him] (or any other class member) from filing his own action for

damages”); Coleman v. Gen. Motors Acceptance Corp., 220 F.R.D. 64, 81

(M.D. Tenn. 2004) (collecting cases); William B. Rubenstein, 6 Newberg on

Class Actions § 18:18 (5th ed. 2021) (“[T]he reported cases almost

uniformly reject the conclusion that the injunctive class suit claim precludes

later money damage actions by class members.”).

      Here, the final judgment in Demler, which stemmed from the

certification and settlement of a Rule 23(b)(2) injunction class, does not

preclude Plaintiff’s individual claims for damages against KCN. Therefore,

dismissal of those claims based on res judicata is not warranted.

      The Court is not persuaded by KCN’s arguments to the contrary. For

starters, the cases cited by KCN do not support preclusion. For example,

in Goff v. Menke, the Eighth Circuit held it was error to grant “class-wide

relief or any relief when the issues had already been preliminarily resolved

and were pending final resolution in a class action to which plaintiff, as a

class member, was a party.” 672 F.2d 702, 704 (8th Cir. 1982). But in so

doing, it recognized an important distinction for individual damages:

      After rendition of a final judgment, a class member is ordinarily
      bound by the result of a class action. This court has on several
      occasions refused to allow prisoners to relitigate issues decided
      in prior class actions. If a class member cannot relitigate issues
      raised in a class action after it has been resolved, a class
      member should not be able to prosecute a separate equitable
                                      11
     Case 4:19-cv-00234-RH-GRJ Document 63 Filed 06/15/21 Page 12 of 19




      action once his or her class has been certified. If class members
      seek individual money damages, the district court can dispose of
      those claims on an individual basis.

Id. Likewise, the Fifth Circuit in Gillespie v. Crawford prohibited “[s]eparate

individual suits … maintained for equitable relief from allegedly

unconstitutional … prison conditions” because they would “interfere with

the orderly administration of the class action and risk inconsistent

adjudications.” 858 F.2d 1101, 1103 (5th Cir. 1988).

      At bottom, there is no risk of interference with or inconsistent

adjudications from the Demler class action because this is not a separate

equitable case. Plaintiff seeks individual damages and, in part, distinct

declaratory relief from KCN, which Goff, Gillespie, and the other cases

cited by KCN do not bar a prisoner from obtaining.

      What’s more, KCN’s contention that the Demler Settlement

Agreement supports dismissal is untenable. The Settlement Agreement

addresses “Released Claims,” which the Agreement defined as “all claims

raised in this action and all other claims…, whether known or unknown,

arising out of the Digital Music Confiscation Policy, that were or could have

been raised, against the Defendant in this action.” ECF No. 965-1 at 5–6,

8. In the same vein, the Supplemental Class Notice—provided to prisoners

such as Plaintiff—advised members of the class that they would be bound


                                      12
    Case 4:19-cv-00234-RH-GRJ Document 63 Filed 06/15/21 Page 13 of 19




by the settlement and “will waive and release all claims against the FDOC

arising out of the Digital Music Player Program[,]” ECF No. 965-3 at 3, and

the Court’s Final Approval Order directs the dismissal of current claims and

the preclusion of outstanding or future claims against Secretary Inch (or, as

a practical matter, the DOC), ECF No. 998 at 5. And even if it were true, as

KCN asserts, that “every claim against KCN is identical to and a duplicate

of the claims against [DOC],” ECF No. 56 at 10–11, that does not mean

Plaintiff’s claims would be precluded. See Hart v. Yamaha-Parts Distribs.,

Inc., 787 F.2d 1468, 1473 (11th Cir. 1986) (“YMC/USA and Yamaha

International are not in privity merely because appellant makes identical

claims against them. When a person suffers injury as the result of the

concurrent or consecutive acts of two or more persons, he has a claim

against each of them.”). The disposition of the Demler class action protects

Secretary Inch, the DOC, and the State of Florida—but not KCN—from

further litigation concerning the Digital Music Player Program.

     In sum, Plaintiff’s claims for damages against KCN are not precluded

by the final judgment in the Demler class action. KCN has failed to

establish an identity of parties between the two suits. And the claims are

not identical because Plaintiff is seeking individual damages from KCN,

which the class was barred from pursuing in Demler.


                                     13
      Case 4:19-cv-00234-RH-GRJ Document 63 Filed 06/15/21 Page 14 of 19




       B.    Forum-Selection Clause

       KCN’s next challenge is to the Plaintiff’s choice of venue. ECF No.

56 at 12–13. KCN argues that Plaintiff is bound by a forum-selection

clause in an End User Agreement (“EUA”) for the Digital Music Player

Program, which states that “[a]ny claim or controversy in any way arising

out of or relating to this terms of sale will be filed in a court of competent

jurisdiction sitting in St. Louis county Missouri and you consent to exclusive

jurisdiction in that county.” ECF No. 56-1 at 5. 6 KCN seeks dismissal of

this case for improper venue or transfer to the proper forum. ECF No. 56 at

12.

       The Court begins with the presumption that a forum-selection clause

is valid and enforceable unless the plaintiff makes a “strong showing that

enforcement would be unfair or unreasonable under the circumstances.”

Krenkel v. Kerzner Int’l Hotels Ltd., 579 F.3d 1279, 1281 (11th Cir. 2009).

Because Plaintiff has not shown that enforcement would be unfair or


6 KCN says that Plaintiff refers to the EUA in the Second Amended Complaint, specifically
in his claim for breach of contract against Secretary Inch. ECF No. 56 at 3 (citing ECF
No. 40 at 12). Nevertheless, the Court may consider this document to determine whether
the forum-selection clause governs in this dispute. Cleveland v. Kerzner Int’l Resorts,
Inc., 657 F. App’x 924, 925 (11th Cir. 2016); Decurtis LLC v. Carnival Corp., No. 6:20-cv-
607-Orl-40LRH, 2020 WL 6079232, at *6 (M.D. Fla. July 15, 2020); Newco Energy
Acquisitions Holdings, LLC v. Shulgen, No. 12-81249-CIV, 2013 WL 12149763, at *2
(S.D. Fla. Mar. 28, 2013) (citing Liles v. Ginn-Law W. End, Ltd., 631 F.3d 1242, 1244 n.5,
1249 n.13 (11th Cir. 2011)). The undersigned has previously addressed the terms of the
EUA in Mendoza v. Inch, No. 4:18-cv-66-RH-GRJ, ECF No. 162 (N.D. Fla. Feb. 19, 2021).
                                           14
     Case 4:19-cv-00234-RH-GRJ Document 63 Filed 06/15/21 Page 15 of 19




unreasonable—in fact, he has failed to offer any response to KCN’s

motion—there is no basis for the Court to hold the forum-selection clause is

invalid or unenforceable.

      “Beyond validity, in analyzing the application of a forum-selection

clause a court must determine whether the claim or relationship at issue

falls within the scope of the clause—by looking to the language of the

clause itself—and whether the clause is mandatory or permissive.” Blue

Ocean Corals, LLC v. Phoenix Kiosk, Inc., No. 14-CIV-61550, 2014 WL

4681006, at *4 (S.D. Fla. Sept. 19, 2014). The Court concludes that

Plaintiff’s constitutional and state-law claims against KCN fall within the

scope of the broad forum-selection clause. Slater v. Energy Servs. Grp.

Int’l, Inc., 634 F.3d 1326, 1330–31 (11th Cir. 2011); Anders v. Hometown

Mortg. Servs., Inc., 346 F.3d 1024, 1028 (11th Cir. 2003). Moreover, the

forum-selection clause—which provides for “exclusive jurisdiction” in St.

Louis County—is mandatory. Glob. Satellite Commc’n Co. v. Starmill U.K.

Ltd., 378 F.3d 1269, 1272 (11th Cir. 2004).

      This leaves only the issue of enforcement. The Supreme Court has

held that “Section 1404(a) … provides a mechanism for enforcement of

forum-selection clauses that point to a particular federal district.” Atl.

Marine Constr. Co., Inc. v. U.S. Dist. Court for W. Dist. of Tex., 571 U.S.


                                       15
     Case 4:19-cv-00234-RH-GRJ Document 63 Filed 06/15/21 Page 16 of 19




49, 59 (2013). 7 In turn, Section 1404(a) provides: “For the convenience of

parties and witnesses, in the interest of justice, a district court may transfer

any civil action to any other district or division where it might have been

brought or to any district or division to which all parties have consented.”

28 U.S.C. § 1404(a).

      Typically, a district court “must evaluate both the convenience of the

parties and various public-interest considerations … weigh the relevant

factors[,] and decide whether, on balance, a transfer would serve the

convenience of parties and witnesses and otherwise promote the interest of

justice.” Atl. Marine, 571 U.S. at 62–63. However, “[t]he presence of a

valid forum-selection clause requires district courts to adjust their usual §

1404(a) analysis in three ways.” Id. at 63. “First, the plaintiff's choice of

forum merits no weight.” Id. “Second, a court evaluating a defendant's §

1404(a) motion to transfer based on a forum-selection clause should not

consider arguments about the parties' private interests.” Id. at 64. In other

words, “a district court may consider arguments about public-interest

factors only.” Id. “Third, when a party bound by a forum-selection clause

flouts its contractual obligation and files suit in a different forum, a §



7 “The appropriate way to enforce a forum-selection clause pointing to a state or foreign
forum is through the doctrine of forum non conveniens.” Atl. Marine, 571 U.S. at 60.
                                           16
     Case 4:19-cv-00234-RH-GRJ Document 63 Filed 06/15/21 Page 17 of 19




1404(a) transfer of venue will not carry with it the original venue's choice-

of-law rules—a factor that in some circumstances may affect public-interest

considerations.” Id. “[T]he practical result is that forum-selection clauses

should control except in unusual cases.” Id.

      The Court concludes that this case should be transferred in

accordance with the forum-selection clause. The parties have consented

to an exclusive jurisdiction outside of this district, and no public interest

factors militate against enforcement of the forum-selection clause. Indeed,

a forum-selection clause is a contract, P&S Bus. Machs., Inc. v. Canon

USA, Inc., 331 F.3d 804, 807 (11th Cir. 2003), and “it is a matter of great

public concern that freedom of contract be not lightly interfered with,”

Steele v. Drummond, 275 U.S. 199, 205 (1927). See also GDG

Acquisitions, LLC v. Gov’t of Belize, 749 F.3d 1024, 1028 (11th Cir. 2014)

(“[A]n enforceable forum-selection clause carries near-determinative

weight.”). And notably, Plaintiff has waived the right to challenge the

convenience of the pre-selected forum for himself, his witnesses, or his

pursuit of this litigation. Atl. Marine, 518 U.S. at 64.

      In sum, the forum-selection clause in the EUA is valid and

enforceable. In view of the modified § 1404(a) analysis set forth in Atlantic




                                       17
     Case 4:19-cv-00234-RH-GRJ Document 63 Filed 06/15/21 Page 18 of 19




Marine, this case is due to be transferred to the federal court sitting in St.

Louis County, the Eastern Division of the Eastern District of Missouri. 8

                                   III. CONCLUSION

       Accordingly, it is respectfully RECOMMENDED that KCN’s Amended

Motion to Dismiss, ECF No. 56, should be GRANTED to the extent this

case should be TRANSFERRED to the Eastern Division of the Eastern

District of Missouri. 9

       IN CHAMBERS this 15th day of June 2021.

                                                   s/Gary R. Jones
                                                  GARY R. JONES
                                                  United States Magistrate Judge
                             NOTICE TO THE PARTIES

     Objections to these proposed findings and recommendations
must be filed within fourteen (14) days after being served a copy

8 It bears mentioning that transfer of this case under § 1404(a), rather than dismissal
under the forum non conveniens, doctrine is appropriate for two reasons. First, KCN has
requested transfer. ECF No. 56 at 13. Second, a number of courts have held that a
district court should transfer an action to an appropriate federal court even when the
forum-selection clause in issue permits the plaintiff to have filed his action in the state or
federal court of a particular jurisdiction. See Graham v. Rapid Auto Loans, LLC, No. 8:20-
cv-2758-T-33AEP, at *3 (M.D. Fla. Jan. 7, 2021) (“As the forum selection clause specifies
that venue may properly lie in the Southern District of Florida, Fort Lauderdale Division,
the Court transfers the case there.”); Am. Spirit & Cheer Essentials, Inc. v. Varsity Brands,
LLC, No. 1:20-cv-03088-SCJ, at *9 (N.D. Ga. Oct. 27, 2020) (“When a forum selection
clause would allow a transfer to a sister federal court, the court should transfer and not
dismiss the case even if the clause would have allowed a party to have filed the case in
the state court of the selected forum.”).
9 KCN’s initial Motion to Dismiss, ECF No. 51, is due to be TERMINATED as moot.
Further, the Clerk is directed to mail to Plaintiff a copy of this report and recommendation
at the Wakulla C.I. Annex, 110 Melaleuca Drive, Crawfordville, Fla., 32327-4963.
                                             18
    Case 4:19-cv-00234-RH-GRJ Document 63 Filed 06/15/21 Page 19 of 19




thereof. Any different deadline that may appear on the electronic
docket is for the court’s internal use only, and does not control. A
copy of objections shall be served upon all other parties. If a party
fails to object to the magistrate judge's findings or recommendations
as to any particular claim or issue contained in a report and
recommendation, that party waives the right to challenge on appeal
the district court's order based on the unobjected-to factual and legal
conclusions. See 11th Cir. Rule 3-1; 28 U.S.C. § 636.




                                   19
